NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARBARA A. STUART ROBINSON,                     No. 19-17536

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04786-DJH-CDB

 v.
                                                MEMORANDUM*
CITY OF PHOENIX,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Barbara A. Stuart Robinson appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Doughtery



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. City of Covina, 654 F.3d 892, 897 (9th Cir. 2011). We affirm.

      The district court properly dismissed Robinson’s action because Robinson

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

a plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Castro v. County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir.

2016) (en banc) (discussing requirements to establish municipal liability under

Monell v. Department of Social Services, 436 U.S. 658 (1978)); Navarro v. Block,

72 F.3d 712, 714 (9th Cir. 1996) (“Proof of random acts or isolated events is

insufficient to establish custom.”).

      We reject as unpersuasive Robinson’s contention regarding errors in the

district court’s civil rights complaint form.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-17536